Mount, J.
(dissenting) — The majority of this court has declared that the act under consideration is not necessary “for the immediate preservation of the public peace, health, or safety, support of the state government and its existing public institutions.” The legislature, a coordinate branch of the state government, on the other hand, has declared that the act is necessary for that purpose. The conclusion of this court is based upon the face of the act, which apparently removes one set of officers and substitutes other officers therefor. No facts are before us for consideration. It may be true that a change in these officers will not in the least affect the public peace, health, or safety, or the support of any state institution. But that depends entirely upon conditions and facts considered by the legislature, of which, in the very nature of things, we can have no knowledge. If the public peace, or health, or safety, is threatened, then no doubt the legislature has power to put into immediate effect any act *324which in its judgment may be necessary for the preservation thereof. So far as we are advised, there is no immediate necessity for this act; but we are not advised upon that question. It may be true that the public peace and health and safety all demand the passage of some act for our immediate preservation. It may be true that this act was passed solely for that purpose, and that it was necessary to conceal the real obj ect of the act in such a manner that its real purpose might not be obvious upon the face of the act. Who is to determine the facts upon which the law is based, and which called its enactment into existence, the legislature or the courts ? This is the only question in this case. The answer obviously is, the legislature, because no other tribunal has been established for that purpose. As was said in the case of Kadderly v. Portland, 44 Ore. 118, 74 Pac. 710, 75 Pac. 222:
“The amendment excepts such laws as may be necessary for a certain purpose. The existence of such necessity is therefore a question of fact, and the authority to determine such fact must rest somewhere. The constitution does not confer it upon any tribunal. It must therefore necessarily reside with that department of the government which is called upon to exercise the power. It is a question of which the legislature alone must be the j udge, and when it decides the fact to exist, its action is final.”
See, also, State ex rel. Lavin v. Bacon, Oklahoma City v. Shields, and Arkansas Tax Commission v. Moore, supra, and other cases cited in the majority opinion.
The majority of this court apparently concede that, if the public peace, health, or safety is really threatened, then the ■legislature may put an act for the immediate preservation thereof into immediate effect. At least, if that position, is not conceded, it is apparent from the provisions of the constitution quoted. When this is conceded, it follows that the legislature must determine the facts; otherwise, no emergency could be declared, -and no law could take effect until the expiration of ninety days from the adjournment of the legisla*325ture. The rule of the majority necessarily nullifies the constitutional provision under consideration, and will create confusion and doubt in every case of emergency, because the rule is now established by the majority opinion that the courts must decide the fact of an emergency.
The constitutional provisions under consideration in this case were borrowed from South Dakota, Oregon, and Oklahoma. These states had decided the question here presented contrary to the view of the majority prior to the time this state adopted the amendment. See cases cited in the majority opinion. We knew the construction which had been placed thereon by those states, and presumably adopted that construction with the amendment. If there can be any doubt upon the proper construction of this constitutional provision, and the power of the legislature, that doubt should be resolved in favor of the construction placed thereon by those states.
The writ, in my opinion, should be denied. I therefore dissent.
Morris, C. J., and Crow, J., concur with Mount, J.